Citation Nr: 1717921	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  04-42 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $8,360.00, created due to the Veteran's "felon" status and incarceration from December [REDACTED], 1998 to October [REDACTED], 2003, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to November 1967.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a July 2004 administrative decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2010, the Board denied the claim.  In January 2011, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter to the Board.  In July 2011 and August 2014, the Board remanded the matter for additional development.


FINDINGS OF FACT

1.  On December [REDACTED], 1998, the Veteran was incarcerated for a felony conviction. 

2.  The Veteran's compensation benefits were reduced to the 10 percent rate effective from February [REDACTED], 1999, the 61st day of imprisonment following his conviction for a felony.

3.  There is no indication of fraud, misrepresentation, or bad faith by the Veteran.

4.  The Veteran and VA both bore fault in the creation of the overpayment, but VA bore the greater balance of the fault.

5.  Recovery of the overpayment would not cause the Veteran undue hardship.

6.  Recovery of the overpayment would not defeat the purpose of paying the Veteran VA compensation benefits.

7. The failure of the Government to insist upon its right to repayment of the overpayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled.

8. There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits in the calculated amount of $8,360 was properly created.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).

2.  There is no statutory bar to waiver of recovery of the Veteran's debt resulting from overpayment of compensation benefits in the amount of $8,360.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).

3.  Recovery of the overpayment of compensation benefits would not be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  In Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).

Legal Criteria, Factual Background, and Analysis

A.  Validity of the Debt

The Veteran is seeking a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $8,360.  Initially, the Board must determine whether the debt was valid.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

A veteran who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of specified amounts beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  If the veteran is rated at 20 percent or more, then he will receive half the rate of compensation payable under 38 U.S.C.A. § 1114(a), which is the amount provided for a 10 percent disability rating.  38 U.S.C.A. § 5313(a)(1)(B); 38 C.F.R. § 3.665(d)(2).  

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question.  If there was no legal entitlement, it must then be shown that VA was solely responsible for the Veteran being paid benefits erroneously.  When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to create an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000). 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

At the time of his incarceration the Veteran had a 100 percent disability rating for posttraumatic stress disorder (PTSD).  He was notified of the 100 percent award via August 1996 correspondence which included as an attachment, VA Form 21-8764, Disability Compensation Award Attachment Important Information.  Information provided on this form included general notification that benefits would be reduced upon incarceration in a Federal, State or local penal institution in excess of 60 days for conviction of a felony and that the amount not payable to the Veteran may be apportioned to a spouse, dependent children, or parents.  

The record reflects the Veteran committed a felony offense on May [REDACTED], 1997; was sentenced on October [REDACTED], 1998; and was incarcerated on December [REDACTED], 1998.  See May 2004 Florida Department of Corrections document (listing those dates); see also June 2002 VA and SSA Prisoner Computer Match (listing date of confinement as December [REDACTED], 1998).  

Here, the record reflects that the Committee originally improperly calculated the debt from 61 days from the date of the Veteran's conviction of a felony (October [REDACTED], 1998), rather than from 61 days of from the date of his incarceration (December [REDACTED], 1998).  Pursuant to the Board's July 2011 remand, the Committee corrected this error via a September 2013 letter to the Veteran and a November 2013 supplemental statement of the case (SSOC), which reduced the total amount of the Veteran's debt from $11,773.66 to $8,360.00, which is the current amount of the debt.  

In an August 2014 remand, the Board noted that in addition to compensation benefits paid to the Veteran, the issue is further complicated by the apportionment of funds granted to the Veteran's wife during his incarceration.  The Board noted that there are two separate calculations to consider: calculations regarding money owed and paid to the Veteran, and calculations regarding money owed and paid to his wife.  The Board noted that, with an incarceration date of December [REDACTED], 1998, the Veteran should have been receiving benefits at the reduced rate of 10 percent from February 1, 1999 until October [REDACTED], 2003; and he should have started receiving benefits at the 100 percent rate effective November 1, 2003.  The Board further noted that the Veteran's wife should have been receiving an apportioned amount ($2,063.00) of his compensation benefits from February 1, 1999 until October [REDACTED], 2003, and her apportionment payments should have stopped effective November 1, 2003.  The Board noted that an audit was prepared in April 2012, and in September 2013 an award action was taken to adjust the Veteran's award to conform to his imprisonment and release dates.  In January 2014, the RO sent a letter to the Veteran's wife indicating that the Veteran was paid retroactively for compensation due to him for the period of November 1, 2003 through June 1, 2004 and proposed that the stop date for her apportionment payment be changed from June 1, 2004 to November 1, 2003, which would create an overpayment for her.  The Board found that, as these changes were made pursuant to the April 2012 audit, an additional audit should be prepared as it might change the amount of overpayment due to the Veteran's incarceration.

The Board finds that the matter regarding the apportionment of funds granted to the Veteran's wife during his incarceration, including the stop date for her apportionment payment and any overpayment that may have been created for her, is no longer an issue.  In November 2014, the AOJ decided based upon review of the file not to make the proposed change to recoup her apportionment from the period of October [REDACTED], 2003 through June 1, 2004, because the Veteran did not begin receiving full benefits until June 1, 2004.  The AOJ determined the benefits were going to the same household and there was no duplication of benefits.  No action was taken.  Therefore, the debt amount is no longer complicated by the apportionment payment.

The Board concludes that the $8,360 debt is valid.  As noted above, the Veteran was incarcerated on December [REDACTED], 1998 for the conviction of a felony, and as detailed in the November 2013 SSOC, the Committee correctly calculated that his compensation payments should have been reduced from 100 percent to 10 percent effective February [REDACTED], 1999, not December [REDACTED], 1998.  He was not legally entitled to VA compensation benefits at the 100 percent disability rate while he was incarcerated.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  There is no evidence that the recalculated overpayment of $8,360.00 is incorrect and the Veteran has not disputed the amount of the recalculated overpayment.

As will be explained below, the evidence does indicate that VA bore fault in the creation of the overpayment; however, the evidence does not reflect that VA was solely responsible for the erroneous payment of excess benefits.  VA gave the Veteran notice in August 1996 that his benefits would be reduced if he was incarcerated for a felony, so he had the knowledge that he was receiving an erroneous award and he did not timely notify VA that he had been incarcerated.  

Hence, the Board concludes that the recalculated overpayment of $8,360 is a validly created debt.

B.  Waiver of Overpayment

Turning to whether the overpayment can be waived, if there is an indication of fraud, misrepresentation or bad faith in the creation of an overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  The Committee determined that the Veteran had not demonstrated bad faith in creating the overpayment.  It is the Board's responsibility to consider the matter of bad faith on a de novo basis.  Indeed, the Court has held that the Board must independently address this preliminary consideration before addressing whether waiver would be appropriate under the applicable criteria of 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board concludes based on the evidence of record that there was no indication of fraud, misrepresentation, or bad faith in the creation of the overpayment.  Therefore, the Board will next address whether recovery of the overpayment of VA compensation benefits would be contrary to principles of equity and good conscience.

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements cited in 38 C.F.R. § 1.965(a), which are not intended to be all-inclusive: 1. Fault of the debtor: Whether the actions of the debtor contributed to the creation of the debt.  2. Balancing of faults: Weighing of the fault of the debtor against that of VA.  3. Undue hardship: Whether collection would deprive the debtor or family of basic necessities.  4. Defeat the purpose: Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  5. Unjust enrichment: Whether failure to make restitution would result in unfair gain to the debtor.  6. Changing position to one's detriment: Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Board will consider each of these elements in turn. 

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  See Veterans Benefits Administration Circular 20-90-5 (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control an appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether an appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the government.  The age, financial experience, and education of the appellant should also be considered in these determinations. 

A person who is a recipient of VA compensation benefits must notify VA of all circumstances that will affect entitlement to receive the benefit being paid.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 3.277, 3.652.  As noted above, a veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October [REDACTED], 1980, and is rated 20 percent or more disabled, shall be paid the rate of compensation payable under 38 U.S.C.A. § 1114(a) beginning on the 61st day of incarceration.
The Veteran was in receipt of disability compensation from March 1991 based on a 100 percent disability rating for a service-connected disability.  A June 1998 report of contact indicates that the Veteran's spouse notified VA that her husband was unable to attend a scheduled examination because he was in "the county jail," and she provided the name and telephone number of his social worker at the facility.  An August 1998 report of contact indicates that VA contacted the Palm Beach County Detention Center and was informed that the Veteran was incarcerated under three charges, he was still in pre-sentence status but was on "one-hour call," meaning that he could be called for trial at any time, and if he were to be found guilty then the convictions would be for felonies.  Four days later, in September 1998, VA requested information from the Palm Beach Detention Center regarding the date of felony conviction in order to reduce the Veteran's compensation benefit on his 61st day of incarceration, which was expected to be in December 1998.

A March 24, 1999 report of contact regarding scheduling VA examinations notes that the Veteran had cancelled exams in June 1998 and February 1999 "for being in New Jersey;" VA personnel then attempted to locate the Veteran.  On April 8, 1999, VA called the telephone number of record and spoke with an individual who identified herself as the Veteran's wife, who stated that the Veteran was at his parents' home in North Brunswick, New Jersey.  It was noted that she was guarded in her response and wanted any communication mailed to the Florida address of record, through her.

An April 8, 1999 report of contact to the Santa Rosa Correctional Institution records unit confirmed that the Veteran had been incarcerated effective October [REDACTED], 1998 following the conviction of a felony of DUI manslaughter.  The report included his prison mailing address and inmate number.

On April 9, 1999, the RO issued predetermination letters to the Veteran at his home address of record in [REDACTED], Florida and to the Santa Rosa prison address, notifying him that the law required that his compensation benefits be reduced effective December 12, 1998, following the 61st day of felony incarceration.  He was informed that he had 60 days in which to submit additional evidence to show that the reduction should not be made, and he was provided full information regarding his due process rights in the matter.  He was notified that delaying his response or failure to respond to the predetermination notice of his due process rights would create an additional overpayment in his account for which he would be responsible for repayment.  He did not respond to the predetermination letter.

On April 12, 1999, VA received notice from the Veteran's spouse that he was currently incarcerated and she requested an apportionment.  The RO issued letters to the Veteran and his spouse regarding the financial information required in order to grant her request for apportionment.  

A June 22, 1999 RO letter informed the Veteran that the payment of his compensation benefits had been reduced to $96 effective December 12, 1998, creating an overpayment in his account for which he would be responsible for repayment; he would be notified in the near future of how much of an overpayment was created.  A July 4, 1999 first demand letter notified the Veteran that the amount of overpayment for which he was responsible was $11,773.66, based on a financial audit from December 12, 1998 to May 30, 1999 which indicated a debt of $11,773.67.  However, the letter was not sent to his most recent address of record and, as a result, he did not receive actual notice of this overpayment amount until a subsequent letter was sent on December 5, 2002.  His application for waiver of recovery of the assessed overpayment of compensation benefits in the calculated amount of $11,773.66 was received on December 26, 2002; he stated that the debt was not his fault and that paying it back would cause his family hardship.

A July 1999 special apportionment decision granted the Veteran's spouse's request for apportionment, in the amount of $2,063 effective December 12, 1998, and $2,008 effective April 12, 2010 (due to a dependent child turning 18 years old and being removed from the Veteran's award).  The Veteran and his spouse were notified of the decision.

A July 2004 administrative decision by the Committee found that the Veteran's application for waiver of compensation overpayment had not been timely filed within 180 days of a July 1999 notice of indebtedness and the right to request waiver of overpayment in the original calculated amount of $11,773.66.  The Veteran appealed the decision to the Board.

In a March 2008 decision, the Board determined that a timely application for waiver of the overpayment had been filed in response to the July 1999 notice of indebtedness, and remanded the matter to the Agency of Original Jurisdiction (AOJ) for referral to the Committee to adjudicate the Veteran's application for waiver.  In May 2008, the AOJ issued an unfavorable decision that denied a waiver of the indebtedness of $11,773.66; it was determined that the Veteran's failure to notify VA of his incarceration and his continued acceptance of the erroneous benefit payment resulted in the overpayment.

In October 2008, the Board remanded the matter for further development, to include obtaining a current financial status report from the Veteran to determine his ability to repay his indebtedness.

In a January 2010 decision, the Board denied the Veteran's claim for entitlement to a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $11,773.66.  The Veteran appealed the denial to the Court.  

In January 2011, the parties filed a Joint Motion to vacate the Board's denial and remand the issue for further development, which the Court granted.  The Joint Motion stated that the Board erred by failing to provide an adequate statement of reasons or bases for its decision, specifically its determination that "recovery of indebtedness to VA ... due to an overpayment of disability compensation benefits would not be against equity and good conscience."  The Joint Motion instructed that the Board should "reconsider the balancing of faults of the debtor and [VA]" and "discuss whether the ... evidence [of record] notified the Agency of Appellant's  incarceration status prior to June 1999 for purposes of balancing faults under 1.956(a)(2)."

In July 2011, the Board found that an error had been made in the calculation of the validity of the debt for which VA is at fault: that the Committee erroneously calculated the Veteran's debt based on the date of his conviction of a felony (October [REDACTED], 1998), rather than based on the date of his incarceration for that felony conviction (December [REDACTED], 1998).  The Board determined that the debt previously calculated from December 12, 1998 through February 1, 1999 was invalid, and remanded the case for a recalculation of the correct amount of overpayment based on a December [REDACTED], 1998 incarceration date.

First, the Board finds that the Veteran bore some fault in the creation of the overpayment.  He did not promptly notify VA of his incarceration in December 1998, either directly or through someone such as his spouse, attorney, or prison social worker.  He also did not take action upon being sentenced in October 1998 to request that VA reduce his benefits due to incarceration, once he learned that his sentence would begin in December 1998.  If he had taken such action, he could have reduced the amount he would have had to repay.  Indeed, in stating that the Veteran was at his parents' house in New Jersey, it appears the Veteran's wife may have attempted to obscure his true location as late as April 1999.

However, in balancing the faults of the debtor versus that of VA, the Board finds that VA bore greater fault in creation of the overpayment, because VA did not request further documentation from the Veteran or the Palm Beach County Detention Center regarding his incarceration and his continued entitlement to compensation benefits until about eight months after being informed in August 1998 that he was incarcerated, in pre-sentence status, and on "one-hour call," with pending likely felony convictions.  Additionally, VA did not complete the award reduction until nearly two months after receipt of pertinent evidence from the Santa Rosa Correctional Institution records unit.  Such time delays created a greater portion of the overpayment than the Veteran's failure to submit a written statement requesting a reduction of his benefits.  Therefore, the Board finds that the balancing of faults results in a finding that VA was more at fault in the creation of the debt.

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities.  Although the Veteran's spouse submitted a Financial Status Report, VA Form 20-5655 in April 1999, that information is over 18 years old, and there is no updated financial information to show whether or not, currently, the Veteran would suffer an undue hardship if he were required to pay.  He has not submitted a Financial Status Report despite multiple requests, including in January 2009 and January 2012.  In view of the limited information the Veteran has submitted, the Board finds that, while he would incur some financial sacrifice through the recovery of the debt, such repayment would not deprive him of the basic necessities of life and thereby pose an undue hardship.  The Board finds that financial hardship from recovery of the Veteran's indebtedness to VA is not shown.  38 C.F.R. § 1.963(a)(3).

As to whether collection of the debt would defeat the purpose of the benefit, the purpose of compensation benefits is to provide financial assistance to the beneficiary based on his service-connected disabilities.  In regard to whether collection of the debt would defeat the purpose for which benefits were intended, it would not.  While the Veteran was incarcerated for a felony, which was for the entire period the overpayment was created from 1998 to 1999, there was no need for disability compensation to offset disability or employment related impairments because due to incarceration, the Veteran was not able to work or seek employment.  This is precisely the purpose of the reduction of payment of disability compensation from the 61st day of incarceration.  It is also notable that during the Veteran's incarceration, his spouse received an apportionment of his compensation payments on behalf of her and the Veteran's dependent child.

Additionally, the Veteran clearly received benefits to which he was not entitled, and so waiver of recovery of this consequent indebtedness would result in unjust enrichment to him.  If a waiver of recovery were granted, it would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled.  38 C.F.R. § 1.965(a)(5).

Regarding whether reliance on VA compensation benefits resulted in relinquishment of a valuable right or caused him to incur a legal obligation, there is no indication, and the Veteran does not allege, that he had detrimentally changed position in any circumstance in reliance on the benefit.  There is no evidence that he incurred a legal obligation or relinquished a valuable right as a result of having to repay the overpayment to VA.

Weighing all the factors considered above based on the entire circumstances of this case, the Board concludes that a preponderance of those factors is against waiver of recovery.  The only factor in the Veteran's favor is that VA carried the balance of fault in creation of the debt.  However, with all other factors being against his claim, the Board finds that the Government's right to full restitution of the remaining overpayment should not be moderated.  Accordingly, the Board finds that recovery of the overpayment of $8,360 was not against equity and good conscience, and waiver of recovery of the overpayment is denied.


ORDER

Entitlement to waiver of overpayment of VA pension benefits in the amount of $8,360 is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


